DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 14-15, 30, 32-33, 39, 45 are pending and under consideration. The amendment filed on 09/29/2021 has been considered.
Priority
This application is a US national phase entry under 35 U.S.C. 371 of PCT/KR2012/004082, filed May 23, 2012, which claims the benefit of Korean Application Serial No. 10-2011-0048628, filed May 23, 2011. As such the effectively filed date for the instant application is May 23, 2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 and 11/29/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC § 112/ Necessitated by Amendment
Claims 34-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicants canceled claims.
New/Claim Rejections - 35 USC § 112/Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 recites “The method of claim 14, wherein the nucleic acid sequence encoding the hHGF as set forth in SEQ ID NO: 1 and the nucleic acid sequence encoding hNgn1 as set forth in SEQ ID NO: 2 are each cloned in a vector introduced into the MSCs, however claim 14 more narrowly recites a viral vector, thus claim 32 does not further limit the viral vector.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Maintained/Claim Rejections - 35 USC § 112/ in a Modified Form Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:

Claim 45 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for;
A method of transplanting autologous or allogeneic mesenchymal stem cells (MSCs) into the brain of a subject with chronic brain injury after stroke, said method comprising;
(a) obtaining adult mesenchymal stem cells (MSCs);
(b) culturing the adult MSCs;
(c) transducing the adult MSCs of step (b) with a viral vector comprising a nucleic acid sequence encoding the human hepatocyte growth factor (hHGF} as set forth in SEG ID NO: 4 and a nucleic acid sequence encoding the human neurogenin 1 (hNgn1) as set forth in SEQ ID NE: 2:
(d) selecting the adult MSCs from step (c) that express hHGF and hNgn1:
(e) transplanting the selected adult MSCs from step (d) directly into the brain parenchyma of a subject having chronic brain injury alter stroke,
wherein the transplanted MSCs are autologous or allogeneic to said subject, and 
wherein the transplanted MSCs differentiate into neuronal stem cells expressing MAP2, thereby resulting in inhibiting a population of glial cells involved in chronic brain fibrosis and a reduction in the infarct size in the site of the chronic brain injury, 
does not reasonably provide enablement for claim 45 for (i) transplanting xenogeneic MSCs and (ii) without selecting transduced MSCs prior to transplantation. The specification does not enable any person skilled in the art to which it pertains, or with which 
This rejection is in a modified form in view of applicant’s amendment to base claim 14 to narrowly recite “parenchyma” and “at the site of the chronic brain injury for the enabled claims 14-15, 30, 32-33, 39, while claim 45 remains rejected for not amended and embracing xenogeneic MSCs and without selecting prior to transplantation for the reasons of record. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,” not 'experimentation,” (Wands, 8 USPG2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a. single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” (Wands, 8 USPQ2d 1404).
The Breadth of the Claims
The instant claim 45 broadly embrace (i) transplanting xenogeneic MSCs and (ii) without selecting transduced MSCs prior to transplantation.
The Amount of Direction Provided by the inventor/The Existence of Working Examples
The specification solely and very narrowly teaches bone marrow obtained from Bone marrow bank (Korean Marrow Donor Program, KMDP) were added to a sterilized 15 mL test- tube, and centrifugation was performed using a centrifuge at room temperature and 400 x g for 30 minutes. After centrifugation, 0.5 mL of the buffy coat located in the interphase was carefully collected using a Pasteur pipette, and transferred into a test-tube containing 10 mL of sterilized phosphate buffered saline (PBS). The transferred buffy coat was centrifuged at 250 x g for 10 
Regarding claim 45, however, the specification fails to teach (i) xenogeneic MSCs and treating (ii) without the selecting the adult MSCs prior to transplantation which is unpredictable. For example, Ocansey (J Transl Med, 18(42): 1-14, 2020, previously cited) notes that MSC based therapy suffers reduced efficacy due to several challenges which include unfavorable microenvironmental factors in vitro and in vivo (abstract). Critical focus of genetic nd column 2nd paragraph). Preconditioning of MSCs encompasses the ex vivo treatment with both chemical and physical factors via specifically designed environment (p 5 1° column 2" paragraph). Preconditioning is also meant to maintain and enhance the intrinsic therapeutic properties of MSCs (Fig. 1) against the odds of hostility within its transplanted microenvironment (p 5 1% column 2" paragraph). Furthermore, preconditioning is known to improve the interaction between MSCs and in innate/adaptive immune system. For example, hypoxia treated MSCs express more anti-apoptotic proteins, IL-8 and IL-6, as well as IL-10 and FasL (p 5 1% column 2" paragraph). The enhanced immune-regulation in turn dampens inflammation, and encourage regeneration and tissue repair (p 5 1° column 2™ paragraph). For example, Huang (Int J Mol Sci, 21: 1-17, 2020) teaches whether the proposed immune reactivity has an association with the low survival rate of the engrafted MSCs is questionable and has not been investigated extensively (p 2, 3rd paragraph). Whether immune responses will be exerted when poorly immunogenic MSCs are stereotactically injected into the mouse brain parenchyma (p 2 last paragraph).
Thus, a skilled artisan would have to perform undue experimentation to implement the invention due to delineate i) MSC based therapy suffers reduced efficacy due to several challenges which include unfavorable microenvironmental factors in vitro and in vivo, (ii) Preconditioning of MSCs encompasses the ex vivo treatment with both chemical and physical factors via specifically designed environment to maintain and enhance the intrinsic therapeutic properties of MSCs against the odds of hostility within its transplanted microenvironment, other than autologous of allogeneic MSCs into parenchyma as in scope above.
Accordingly, a skilled artisan would have to perform undue experimentation to delineate (i) the production MSC-derived neurons in vitro with varying efficiency and the debate about the nature of the differentiation responses due to an artefact of an in vitro process or do they represent genuine neural potential from MSCs demanding further molecular characterization in vivo, particularly the microenvironment of rapidly developing or injured tissues and (iv) the concern is that stem cells and cancer are inextricably linked and even if they differentiate, would these cells have the intended function, or any function at all?.
For example, Jackson notes that there is a debate as to whether the signs of differentiation in vivo of MSCs observed in situ are genuine or merely a result of cell fusion with resident neural ceils (p 124, 2"? column 1° paragraph). MSC-neural derivatives tor MSC- based therapies much remains to be done in order to evaluate the physiological relevance of these early observations and to unravel the molecular mechanisms governing their differentiation in vivo (p 124, 2nd column last paragraph).
The art teaches that it is unpredictable to transdifferentiate MSCs into neural cells in vivo due to the signals that drive differentiation in vivo remain indeterminate and therefore cannot be replicated in vitro and (ii) heterogeneous nature of the MSC populations under examination, and artifacts associated with methods used to culture-expand cells in vitro. For example, Nguyen (Advanced Drug Delivery Reviews, p 1 -12, 2010 previously cited) note stroke cell therapy while the Neuro score is a well-validated scoring method tor the assessment of stroke deficits in animals, it consists of 10 different motor, coordinate, and sensory items to evaluate the effect of stroke on the levels of consciousness, hearing, neglect, visual field loss, extra- ocular movement, motor strength, ataxia, and sensory loss. However, while promising results have been shown in animal models after treatment with stem cells but, thus far, no trials in humans have been performed (p 9 2nd column 2nd paragraph). The application of stem cells for neurological disorders is very complex than other diseases. Stem cells need to integrate into a sophisticated system of interconnected cells that extend over great distances, which may be 
Accordingly, a skilled artisan would have to perform undue experimentation to delineate (i) whether the signs of differentiation in vivo of MSCs observed in situ are genuine or merely a result of ceil fusion with resident neural cells, (ii) MSC-neural derivatives for MSC- based therapies much remains to be done in order to evaluate the physiological relevance of xenogeneic MSCs and to unravel the molecular mechanisms governing their differentiation in vivo.
Response to arguments
Applicants’ arguments have been fully considered but are not persuasive because applicants failed to respond regarding claim 45 (i) transplanting xenogeneic MSCs and (ii) without selecting transduced MSCs prior to transplantation.
Thus, the rejection is maintained.
Maintained/Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious 
Patentability shall not be negatived by the manner in which the invention was made.
Claims 14-15, 30, 32-33, remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kim (Stem Cells, 26: 2217-2228, 2008, previously cited) in view of McCormick (see score alignment below), Zhao (Journal of Cerebral Blood Flow & Metabolism, 26: 1176-1188, 2006, previously cited), Kaneda (WO200601 1600, (see score alignment below) for the reasons of record dated 04/15/2021.
For the record the rejection is reiterated below.
Kim teaches human bone marrow MSCs transuded with the full-length mouse neurogenin 1 (Ngn1) cDNA (GenBank U63841) (p 2218, 1st column under M&Ms). Transient middle cerebral artery occlusion (MCAo) was induced in rats which is an ischemic animal model for cell transplantation (p 2218, 2nd column last paragraph). Three days after MCAo, human MSCs-Ngn1 or MSC-LacZ cells or PBS intracranially transplanted into the striatum (anteroposterior [AP], mediolateral [ML], dorsoventral [DV], and cortex in the ipsilateral hemisphere using a stereotactic apparatus (p 2218, last paragraph bridge p 2219, 1st paragraph). Regarding claim 30, Kim teaches transplantation of Ngn1-expressing MSCs in the animal stroke model improved motor function compared to parental MSCs (abstract). MSCs with Ngn1 populated ischemic brain, where they expressed mature neuromarkers, functionally connected to host neurons, motor dysfunctions improved, by MSCs able to transdifferentiate into neuronal cells (abstract). Kim teaches that higher motor recovery in animals grafted with neural-induced MSCs is partly due to transdifferentiation into neuronal cells in vivo (p 2218, 1% column 1° paragraph). Regarding claims 15, Kim teaches human bone marrow MSCs transuded with the full-length mouse neurogenin 1 (Ngn1) cDNA (GenBank U63841) (p 2218, 1st column under M&Ms).
Kim does not teach a nucleic acid sequence encoding Ngn1, does not teach a nucleic acid sequence encoding Ngn1 as set forth in SEQ ID NO: 2.
However at the time of filing, McCormick discloses a nucleic acid sequence identical to instant SEQ ID NO: 2 (see score alignment below). McCormick discloses expression of said sequence in developing Xenopus laevis embryos results in ectopic neurogenesis, indicating that neuroD2 mediates neuronal differentiation (abstract). 
Score sequence alignment of instant SEQ ID NO: 2. (Ngn1) 
RESULT 1
HSU63842
LOCUS       HSU63842                1268 bp    DNA     linear   PRI 04-DEC-1996
DEFINITION  Human neurogenic basic-helix-loop-helix protein (neuroD3) gene,
            complete cds.
ACCESSION   U63842
VERSION     U63842.1  GI:1654337
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;

REFERENCE   1  (bases 1 to 1268)
  AUTHORS   McCormick,M.B., Tamimi,R.M., Snider,L., Asakura,A., Bergstrom,D.
            and Tapscott,S.J.
  TITLE     NeuroD2 and neuroD3: distinct expression patterns and
            transcriptional activation potentials within the neuroD gene family
  JOURNAL   Mol. Cell. Biol. 16 (10), 5792-5800 (1996)
   PUBMED   8816493
REFERENCE   2  (bases 1 to 1268)
  AUTHORS   Tapscott,S.J., Tamimi,R., Bergstrom,D. and McCormick,M.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-1996) Clinical Research, Fred Hutchinson Cancer
            Research Center, 1124 Columbia Street, Seattle, WA 98104, USA
FEATURES             Location/Qualifiers
     source          1..1268
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /chromosome="5"
                     /map="5q22-35"
     gene            55..768
                     /gene="neuroD3"
     CDS             55..768
                     /gene="neuroD3"
                     /note="bHLH protein related to neuroD; neurogenic
                     basic-helix-loop-helix protein"
                     /codon_start=1
                     /protein_id="AAB37575.1"
                     /db_xref="GI:1654338"
                     /translation="MPARLETCISDLDCASSSGSDLSGFLTDEEDCARLQQAASASGP
                     PAPARRSAPNISRASEVPGAQDDEQERRRRRGRTRVRSEALLHSLRRSRRVKANDRER
                     NRMHNLNAALDALRSVLPSFPDDTKLTKIETLRFAYNYIWALAETLRLADQGLPGGGA
                     RERLLPPQCVPCLPGPPSPASDAESWGSGAAAASPLSDPSSPAASEDFTYRPGDPVFS
                     FPSLPKDLLHTTPCFIPYH"

  Query Match             100.0%;  Score 716;  DB 91;  Length 1268;
  Best Local Similarity   100.0%;  
  Matches  716;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCCAGCCCGCCTTGAGACCTGCATCTCCGACCTCGACTGCGCCAGCAGCAGCGGCAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         55 ATGCCAGCCCGCCTTGAGACCTGCATCTCCGACCTCGACTGCGCCAGCAGCAGCGGCAGT 114

Qy         61 GACCTATCCGGCTTCCTCACCGACGAGGAAGACTGTGCCAGACTCCAACAGGCAGCCTCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 GACCTATCCGGCTTCCTCACCGACGAGGAAGACTGTGCCAGACTCCAACAGGCAGCCTCC 174

Qy        121 GCTTCGGGGCCGCCCGCGCCGGCCCGCAGGAGCGCGCCCAATATCTCCCGGGCGTCTGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        175 GCTTCGGGGCCGCCCGCGCCGGCCCGCAGGAGCGCGCCCAATATCTCCCGGGCGTCTGAG 234

Qy        181 GTTCCAGGGGCACAGGACGACGAGCAGGAGAGGCGGCGGCGCCGCGGCCGGACGCGGGTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        235 GTTCCAGGGGCACAGGACGACGAGCAGGAGAGGCGGCGGCGCCGCGGCCGGACGCGGGTC 294

Qy        241 CGCTCCGAGGCGCTGCTGCACTCGCTGCGCAGGAGCCGGCGCGTCAAGGCCAACGATCGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        295 CGCTCCGAGGCGCTGCTGCACTCGCTGCGCAGGAGCCGGCGCGTCAAGGCCAACGATCGC 354

Qy        301 GAGCGCAACCGCATGCACAACTTGAACGCGGCCCTGGACGCACTGCGCAGCGTGCTGCCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        355 GAGCGCAACCGCATGCACAACTTGAACGCGGCCCTGGACGCACTGCGCAGCGTGCTGCCC 414

Qy        361 TCGTTCCCCGACGACACCAAGCTCACCAAAATCGAGACGCTGCGCTTCGCCTACAACTAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        415 TCGTTCCCCGACGACACCAAGCTCACCAAAATCGAGACGCTGCGCTTCGCCTACAACTAC 474

Qy        421 ATCTGGGCTCTGGCCGAGACACTGCGCCTGGCGGATCAAGGGCTGCCCGGAGGCGGTGCC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        475 ATCTGGGCTCTGGCCGAGACACTGCGCCTGGCGGATCAAGGGCTGCCCGGAGGCGGTGCC 534


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        535 CGGGAGCGCCTCCTGCCGCCGCAGTGCGTCCCCTGCCTGCCCGGTCCCCCAAGCCCCGCC 594

Qy        541 AGCGACGCGGAGTCCTGGGGCTCAGGTGCCGCCGCCGCCTCCCCGCTCTCTGACCCCAGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        595 AGCGACGCGGAGTCCTGGGGCTCAGGTGCCGCCGCCGCCTCCCCGCTCTCTGACCCCAGT 654

Qy        601 AGCCCAGCCGCCTCCGAAGACTTCACCTACCGCCCCGGCGACCCTGTTTTCTCCTTCCCA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        655 AGCCCAGCCGCCTCCGAAGACTTCACCTACCGCCCCGGCGACCCTGTTTTCTCCTTCCCA 714

Qy        661 AGCCTGCCCAAAGACTTGCTCCACACAACGCCCTGTTTCATTCCTTACCACTAGGC 716
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        715 AGCCTGCCCAAAGACTTGCTCCACACAACGCCCTGTTTCATTCCTTACCACTAGGC 770
 
Kim does not explicitly teach the combination of introducing a nucleic acid sequence encoding HGF as set forth in SEQ ID NO: 2. 
However, at the time of filing, Zhao teaches transient middle cerebral artery occlusion (MCAo) was induced in rats. Rats treated with HGF gene-transferred MSCs (MSC- HGF). Groups 1 to 4 were treated 2 h after MCAo (superacute phase) and groups 5 to 7 were treated 24 h after MCAo (acute phase). MSC-HGF were intracerebrally transplanted into the rats’ ischemic brains after MCAo. Behavioral tests showed significant Improvement of neurological deficits in the HGF-transferred MSCs (MSC-HGF)-treated group compared with the phosphate buffered saline (PBS)-treated and MSCs-only-treated group (abstract). MSC-HGF combined therapy enhanced the therapeutic efficiency than the MSC-only cell therapy for stroke in rats treated in both the superacute and acute phases (p 1185 2" column last paragraph bridge p 1186 1% column). Zhao teaches the MSC-HGF cell therapy, extend the therapeutic time window from superacute to at least 24 h after ischemia happened, and also could be used as a post-treatment method tor stroke (abstract and p 1186 1st column).
Zhao does not explicitly teach a nucleic acid sequence encoding HGF as set forth in SEQ ID NO: 1.
However at the time of filing, Kaneda (WO200601 1600, see score alignment below) discloses an HGF sequence identical to instant SEQ ID NO: 1 for preventing the brain function from worsening or improving the brain function which contains a hepatocyte growth factors (HGFs) cell growth factor and a method for preventing the brain function from worsening or improving the brain function which comprises the step of administering a cell growth factor to a patient (abstract). Kaneda teaches the disclosed HGF sequence is useful for treating cerebral infarction, cerebral blood flow failure, cerebral hemorrhage, cerebrovascular trauma, or failure of cerebral function. This sequence encodes the human HGF protein used in the medicament of the invention (see score alignment below).
Score sequence alignment of instant SEQ ID NO: 1. (HGF)
RESULT 9
AEF80511
ID   AEF80511 standard; DNA; 2187 BP.
XX
AC   AEF80511;
XX
DT   18-OCT-2007  (revised)
DT   11-JUN-2007  (revised)
DT   06-APR-2006  (first entry)
XX
DE   Human HGF DNA.
XX
KW   ds; gene; therapeutic; cerebral infarction; cerebral hemorrhage;
KW   cerebrovascular trauma; Cerebroprotective; Hemostatic; Tranquilizer;
KW   Vulnerary; HGF.
XX

XX
FH   Key             Location/Qualifiers
FT   CDS             1..2187
FT                   /*tag=  a
FT                   /product= "HGF"
XX
CC PN   WO2006011600-A1.
XX
CC PD   02-FEB-2006.
XX
CC PF   29-JUL-2005; 2005WO-JP013949.
XX
PR   29-JUL-2004; 2004JP-00222649.
XX
CC PA   (ANGE-) ANGES MG INC.
XX
CC PI   Kaneda Y,  Morishita R,  Shimamura M;
XX
DR   WPI; 2006-125876/13.
DR   P-PSDB; AEF80512.
DR   PC:NCBI; gi60820510.
XX
CC PT   Composition for promoting neurite or synapse formation, which is useful 
CC PT   for preventing cerebral function from worsening such as cerebral 
CC PT   infarction, cerebral hemorrhage or improving cerebral function, has cell 
CC PT   growth factor.
XX
CC PS   Disclosure; SEQ ID NO 1; 68pp; Japanese.
XX
CC   This invention describes a novel composition capable of preventing 
CC   cerebral function from worsening or improving cerebral function. The 
CC   composition comprises cell growth factor, as an active ingredient. The 
CC   invention also describes; a) a method of preventing deterioration of 
CC   cerebral function or improving cerebral function, involving administering
CC   cell growth factor to the patient; b) use of cell growth factor for 
CC   manufacturing a medicament for preventing deterioration of cerebral 
CC   function or for improving cerebral function; and c) a composition for 
CC   propagating neurite, and promoting synapse formation, comprising a cell 
CC   growth factor. The composition is useful for treating cerebral 
CC   infarction, cerebral blood flow failure, cerebral hemorrhage, 
CC   cerebrovascular trauma, or failure of cerebral function. This sequence 
CC   encodes the human HGF protein used in the medicament of the invention. 
CC   NOTE: The sequence data for this patent did not form part of the printed 
CC   specification, but was obtained in electronic format directly from WIPO 
CC   at ftp.wipo.int/pub/published_pct_sequences.
CC   
CC   Revised record issued on 18-OCT-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 2187 BP; 674 A; 455 C; 501 G; 557 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 2187;  DB 19;  Length 2187;
  Best Local Similarity   100.0%;  
  Matches 2187;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTGGGTGACCAAACTCCTGCCAGCCCTGCTGCTGCAGCATGTCCTCCTGCATCTCCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTGGGTGACCAAACTCCTGCCAGCCCTGCTGCTGCAGCATGTCCTCCTGCATCTCCTC 60

Qy         61 CTGCTCCCCATCGCCATCCCCTATGCAGAGGGACAAAGGAAAAGAAGAAATACAATTCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CTGCTCCCCATCGCCATCCCCTATGCAGAGGGACAAAGGAAAAGAAGAAATACAATTCAT 120

Qy        121 GAATTCAAAAAATCAGCAAAGACTACCCTAATCAAAATAGATCCAGCACTGAAGATAAAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GAATTCAAAAAATCAGCAAAGACTACCCTAATCAAAATAGATCCAGCACTGAAGATAAAA 180

Qy        181 ACCAAAAAAGTGAATACTGCAGACCAATGTGCTAATAGATGTACTAGGAATAAAGGACTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ACCAAAAAAGTGAATACTGCAGACCAATGTGCTAATAGATGTACTAGGAATAAAGGACTT 240

Qy        241 CCATTCACTTGCAAGGCTTTTGTTTTTGATAAAGCAAGAAAACAATGCCTCTGGTTCCCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CCATTCACTTGCAAGGCTTTTGTTTTTGATAAAGCAAGAAAACAATGCCTCTGGTTCCCC 300

Qy        301 TTCAATAGCATGTCAAGTGGAGTGAAAAAAGAATTTGGCCATGAATTTGACCTCTATGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTCAATAGCATGTCAAGTGGAGTGAAAAAAGAATTTGGCCATGAATTTGACCTCTATGAA 360

Qy        361 AACAAAGACTACATTAGAAACTGCATCATTGGTAAAGGACGCAGCTACAAGGGAACAGTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AACAAAGACTACATTAGAAACTGCATCATTGGTAAAGGACGCAGCTACAAGGGAACAGTA 420

Qy        421 TCTATCACTAAGAGTGGCATCAAATGTCAGCCCTGGAGTTCCATGATACCACACGAACAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCTATCACTAAGAGTGGCATCAAATGTCAGCCCTGGAGTTCCATGATACCACACGAACAC 480

Qy        481 AGCTTTTTGCCTTCGAGCTATCGGGGTAAAGACCTACAGGAAAACTACTGTCGAAATCCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AGCTTTTTGCCTTCGAGCTATCGGGGTAAAGACCTACAGGAAAACTACTGTCGAAATCCT 540

Qy        541 CGAGGGGAAGAAGGGGGACCCTGGTGTTTCACAAGCAATCCAGAGGTACGCTACGAAGTC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CGAGGGGAAGAAGGGGGACCCTGGTGTTTCACAAGCAATCCAGAGGTACGCTACGAAGTC 600

Qy        601 TGTGACATTCCTCAGTGTTCAGAAGTTGAATGCATGACCTGCAATGGGGAGAGTTATCGA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TGTGACATTCCTCAGTGTTCAGAAGTTGAATGCATGACCTGCAATGGGGAGAGTTATCGA 660

Qy        661 GGTCTCATGGATCATACAGAATCAGGCAAGATTTGTCAGCGCTGGGATCATCAGACACCA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GGTCTCATGGATCATACAGAATCAGGCAAGATTTGTCAGCGCTGGGATCATCAGACACCA 720

Qy        721 CACCGGCACAAATTCTTGCCTGAAAGATATCCCGACAAGGGCTTTGATGATAATTATTGC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CACCGGCACAAATTCTTGCCTGAAAGATATCCCGACAAGGGCTTTGATGATAATTATTGC 780

Qy        781 CGCAATCCCGATGGCCAGCCGAGGCCATGGTGCTATACTCTTGACCCTCACACCCGCTGG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CGCAATCCCGATGGCCAGCCGAGGCCATGGTGCTATACTCTTGACCCTCACACCCGCTGG 840

Qy        841 GAGTACTGTGCAATTAAAACATGCGCTGACAATACTATGAATGACACTGATGTTCCTTTG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GAGTACTGTGCAATTAAAACATGCGCTGACAATACTATGAATGACACTGATGTTCCTTTG 900

Qy        901 GAAACAACTGAATGCATCCAAGGTCAAGGAGAAGGCTACAGGGGCACTGTCAATACCATT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GAAACAACTGAATGCATCCAAGGTCAAGGAGAAGGCTACAGGGGCACTGTCAATACCATT 960

Qy        961 TGGAATGGAATTCCATGTCAGCGTTGGGATTCTCAGTATCCTCACGAGCATGACATGACT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 TGGAATGGAATTCCATGTCAGCGTTGGGATTCTCAGTATCCTCACGAGCATGACATGACT 1020

Qy       1021 CCTGAAAATTTCAAGTGCAAGGACCTACGAGAAAATTACTGCCGAAATCCAGATGGGTCT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CCTGAAAATTTCAAGTGCAAGGACCTACGAGAAAATTACTGCCGAAATCCAGATGGGTCT 1080

Qy       1081 GAATCACCCTGGTGTTTTACCACTGATCCAAACATCCGAGTTGGCTACTGCTCCCAAATT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GAATCACCCTGGTGTTTTACCACTGATCCAAACATCCGAGTTGGCTACTGCTCCCAAATT 1140

Qy       1141 CCAAACTGTGATATGTCACATGGACAAGATTGTTATCGTGGGAATGGCAAAAATTATATG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CCAAACTGTGATATGTCACATGGACAAGATTGTTATCGTGGGAATGGCAAAAATTATATG 1200

Qy       1201 GGCAACTTATCCCAAACAAGATCTGGACTAACATGTTCAATGTGGGACAAGAACATGGAA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 GGCAACTTATCCCAAACAAGATCTGGACTAACATGTTCAATGTGGGACAAGAACATGGAA 1260

Qy       1261 GACTTACATCGTCATATCTTCTGGGAACCAGATGCAAGTAAGCTGAATGAGAATTACTGC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1321 CGAAATCCAGATGATGATGCTCATGGACCCTGGTGCTACACGGGAAATCCACTCATTCCT 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CGAAATCCAGATGATGATGCTCATGGACCCTGGTGCTACACGGGAAATCCACTCATTCCT 1380

Qy       1381 TGGGATTATTGCCCTATTTCTCGTTGTGAAGGTGATACCACACCTACAATAGTCAATTTA 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 TGGGATTATTGCCCTATTTCTCGTTGTGAAGGTGATACCACACCTACAATAGTCAATTTA 1440

Qy       1441 GACCATCCCGTAATATCTTGTGCCAAAACGAAACAATTGCGAGTTGTAAATGGGATTCCA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 GACCATCCCGTAATATCTTGTGCCAAAACGAAACAATTGCGAGTTGTAAATGGGATTCCA 1500

Qy       1501 ACACGAACAAACATAGGATGGATGGTTAGTTTGAGATACAGAAATAAACATATCTGCGGA 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 ACACGAACAAACATAGGATGGATGGTTAGTTTGAGATACAGAAATAAACATATCTGCGGA 1560

Qy       1561 GGATCATTGATAAAGGAGAGTTGGGTTCTTACTGCACGACAGTGTTTCCCTTCTCGAGAC 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 GGATCATTGATAAAGGAGAGTTGGGTTCTTACTGCACGACAGTGTTTCCCTTCTCGAGAC 1620

Qy       1621 TTGAAAGATTATGAAGCTTGGCTTGGAATTCATGATGTCCACGGAAGAGGAGATGAGAAA 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 TTGAAAGATTATGAAGCTTGGCTTGGAATTCATGATGTCCACGGAAGAGGAGATGAGAAA 1680

Qy       1681 TGCAAACAGGTTCTCAATGTTTCCCAGCTGGTATATGGCCCTGAAGGATCAGATCTGGTT 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 TGCAAACAGGTTCTCAATGTTTCCCAGCTGGTATATGGCCCTGAAGGATCAGATCTGGTT 1740

Qy       1741 TTAATGAAGCTTGCCAGGCCTGCTGTCCTGGATGATTTTGTTAGTACGATTGATTTACCT 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 TTAATGAAGCTTGCCAGGCCTGCTGTCCTGGATGATTTTGTTAGTACGATTGATTTACCT 1800

Qy       1801 AATTATGGATGCACAATTCCTGAAAAGACCAGTTGCAGTGTTTATGGCTGGGGCTACACT 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 AATTATGGATGCACAATTCCTGAAAAGACCAGTTGCAGTGTTTATGGCTGGGGCTACACT 1860

Qy       1861 GGATTGATCAACTATGATGGCCTATTACGAGTGGCACATCTCTATATAATGGGAAATGAG 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 GGATTGATCAACTATGATGGCCTATTACGAGTGGCACATCTCTATATAATGGGAAATGAG 1920

Qy       1921 AAATGCAGCCAGCATCATCGAGGGAAGGTGACTCTGAATGAGTCTGAAATATGTGCTGGG 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1921 AAATGCAGCCAGCATCATCGAGGGAAGGTGACTCTGAATGAGTCTGAAATATGTGCTGGG 1980

Qy       1981 GCTGAAAAGATTGGATCAGGACCATGTGAGGGGGATTATGGTGGCCCACTTGTTTGTGAG 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1981 GCTGAAAAGATTGGATCAGGACCATGTGAGGGGGATTATGGTGGCCCACTTGTTTGTGAG 2040

Qy       2041 CAACATAAAATGAGAATGGTTCTTGGTGTCATTGTTCCTGGTCGTGGATGTGCCATTCCA 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2041 CAACATAAAATGAGAATGGTTCTTGGTGTCATTGTTCCTGGTCGTGGATGTGCCATTCCA 2100

Qy       2101 AATCGTCCTGGTATTTTTGTCCGAGTAGCATATTATGCAAAATGGATACACAAAATTATT 2160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2101 AATCGTCCTGGTATTTTTGTCCGAGTAGCATATTATGCAAAATGGATACACAAAATTATT 2160

Qy       2161 TTAACATATAAGGTACCACAGTCATAG 2187
              |||||||||||||||||||||||||||
Db       2161 TTAACATATAAGGTACCACAGTCATAG 2187


Regarding claims 32-33, Kim teaches a retroviral vector (p 2218, 1 column under M&M) and Zhao disclose HSV-1 Vector (p 1177, 2" column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the human bone marrow MSCs transduced with the full-length mouse Ngn1 cDNA as disclosed by Kim by using the nucleic acid sequence encoding Ngn1 as set forth in SEQ ID NO: 2 
One would have been motivated to combine the Ngn1 gene with the HGF gene to transduce the human MSCs for transplantation into MCAo rats to receive the expected benefit of the HGF to enhance the therapeutic efficiency for stroke in rats treated in both the superacute and acute phases. One would have been particularly motivated to do so since both Kim and Zhao teach the same animal model as well as same mode of transplantation of transduced MSCs. One would have been motivated to substitute the full length Ng1 for SEQ ID NO: 2 to receive the expected benefit of SQ ID NO: 2 to mediate neuronal differentiation and combine with HGF SEQ ID NO: 1 for preventing the brain function from worsening or improving the brain function which comprises the step of administering a cell growth factor to a patient.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
A) 	Applicants argue the amendment to claim 14, has proven to possess superior, synergistic therapeutic effect, in connection with chronic stroke treatment, that could not have been predicted by those skilled in the art based on the prior art.
 For example, Applicant points to Example 6-2 of the present invention, in which it was confirmed that there was a therapeutic effect, and the area of cerebral infarction was reduced when the mesenchymal stem cells transduced with HGF gene and human Ngn1 gene were transplanted into a stroke animal model, and it was confirmed that there was no therapeutic effect when PBS, the MSCs transduced with HGF gene, and the MSCs transduced with human Ngn1 were transplanted. 
In addition, in Example 8, the therapeutic efficacy of the MSCs transduced with Ngn1 in a stroke animal model was confirmed by cell transplantation time. As a result, it was found that the improved exercise capacity was shown at 3 days and 2 weeks after brain injury, but no effect at 4 weeks. On the other hand, it was confirmed that there was high therapeutic efficacy even after 4 weeks when the MSCs transduced with Ngn1 gene and HGF gene were transplanted. 
the MSCs introduced with Ngn1 gene and HGF gene together have superior, synergetic therapeutic effects on neurological disease compared to the MSCs introduced with each gene alone, when PBS, the MSCs transduced with HGF gene, and the MSCs transduced with human Ngn1 were transplanted. 
In addition to the foregoing, Applicant further notes that the claimed Ngn1-HGF-MSC is specifically effective for 'chronic' stroke. Applicant respectfully submits that the cited art not does not teach, disclose, or otherwise suggest that Ngn1-MSC or HGF-MSC are effective for chronic stroke, nor could one of ordinary skill in the art at the time of filing the present application have predicted or inferred, based on the cited art, that Ngn1-HGF-MSC would be effective for treating effective for chronic stroke. For example, while Kim indicates that Ngn1 expressing MSC survived through the full 8-week experimental period, it could not have been inferred at the time of filing the present application that the therapeutic effect of the Ngn1 expressing MSC would be effective in chronic stroke animals. (Acute stage, day 3).
When transplanted after 4 weeks (chronic stage), the therapeutic effect of the Ngn1 expressing MSC was not effective in chronic stroke animals. 
It is well known in the art that acute stroke and chronic stroke have different treatments, and it is common knowledge that even if there is a therapeutic effect on acute stroke, there may be no therapeutic effect on chronic stroke. In acute stroke, the blood-brain barrier is open, whereas in chronic stroke, the blood-brain barrier is closed-and it is known that it is difficult to administer stem cell therapy to brain tissue in a situation where the blood-brain barrier is closed. However, the present application demonstrates that the improved exercise capacity was shown at 3 days and 2 weeks after brain injury (acute brain injury), but no effect was observed at 4 weeks. On the other hand, the present application was confirmed that there was high therapeutic efficacy even after 4 weeks (chronic brain injury) when the MSCs transduced with Ngn1 gene and HGF gene were transplanted. 
there was high therapeutic efficacy as detected at 8 weeks even transplanted at 4 weeks (chronic brain injury) when the MSCs transduced with Ngn1 gene and HGF gene were transplanted. 
The foregoing results are neither predicted nor predictable from the disclosure of the cited prior art. In other words, even assuming arguendo that a person skilled in the art could have reasonably predict is that the present Ngn1-HGF-MSC, based on the combination of D1 and D2, may have a therapeutic effective for acute stroke, it could not have been predicted that it would (also) be effective for chronic stroke. Moreover, as demonstrated in the present disclosure, Ngn1- MSC alone was effective in acute stroke but not in chronic stroke. 
In light of the foregoing, Applicant respectfully submits that the existence of separate prior art references describing (1) MSCs transduced with Ngn1 gene (as in Kim) and (2) MSCs transduced with HGF gene (as in Zhao), does not render present claim 14 obvious where the claimed invention produces the surprising and unexpected results set out in the present disclosure. 
In response, Applicant notes that, as pertaining to animal experiments directed to therapeutic effect, animals with uniform brain injury do not mean that the brain injury of one experimental animal is homogeneous or heterogeneous for each area of the brain, but rather that it means that several experimental animals with similar degrees of brain injury between each experimental animal were selected. In addition, if a therapeutic effect is confirmed in albino rats, it is generally expected to have a therapeutic effect in humans, and such an experiment is a non- clinical experiment. 
In addition to the foregoing, Applicant again notes that MPEP 716.02(e) dictates that while "evidence of unexpected results must compare the claimed invention with the closest prior 
In light of the foregoing, Applicant respectfully submits that independent claims 15 and 24 are distinguished and allowable over the prior art, producing surprising and unexpected technical effects that make the claimed invention nonobvious over the cited prior art. The remaining claims depend from claim 14 or 45 and are allowable for at least the same reasons as claim 15. Accordingly, Applicant respectfully requests withdrawal of the rejection and prompt allowance of the claims as currently presented.
Applicant’s arguments have been fully considered but are not persuasive.
In response, unexpected results have to commensurate with the scope of the invention. Kim teaches human bone marrow MSCs transuded with the full-length mouse neurogenin 1 (Ngn1) cDNA in ischemic animal model for cell transplantation, three days after MCAo, human MSCs-Ngn1 where MSCs are currently being tested for their potential use in cell therapy of a number of human diseases, in addition to stroke, including neurological diseases (such as amyotrophic lateral sclerosis), lysosomal storage diseases, and non-neurological diseases (such as acute myocardial infarction, vascular restenosis, osteogenesis imperfecta, steroid refractory graft-versus-host disease, periodontitis, and bone fracture) (p 10 1st column last paragraph) while McCormick teaches a nucleic acid sequence encoding Ngn1 as set forth in SEQ ID NO: 2 and Zhao teaches the combination of introducing a nucleic acid sequence encoding HGF as set forth in SEQ ID NO: 2 and Kaneda teaches a nucleic acid sequence In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
B) 	Applicants argue in Additional comments 1) that based on Zhao it is not known whether transplantation of MSC-expressing HGF into subacute or chronic stages is efficacious. 2) A post filing reference by Boltze Cells that showed efficacy when transplanted during the acute period had no efficacy when transplanted into the subacute (14 days). Different therapeutic time windows for the same cells. 3) Based on Kim MSC/Ngn1 is effective when transplanted during the acute period. 4) Fig. 9 in the present application. 4) in figure 9 of the present application the efficacy of the chronic period could not have been predict by study of the acute period. 5) A reference by Savitz a Figure of various temporal windows can be envisioned provide different mechanistic targets for cell therapies in stroke. Since the repair mechanisms in the acute and chronic phases are different, treatment efficacy for chronic phase could not have been predicted. Thus, 1) MSC expressing HGF (Zhao et al.), which has allegedly been shown to be effective in the superacute period, is highly likely to be ineffective if transplanted in the chronic period. 2) It was confirmed that there is no efficacy even in the present invention. (See Part 2, below). 1) Figure 6 at the time of filing are briefly re-drawn as bar graphs similar way to Figure 9 as follows. 2) Bar graphs show that MSC/HGF and MSC/Ngn1 have no efficacy, while MSC/HGF+Ngn1 has efficacy. Part 3. 1) Based on Smith et al., reference - The efficacy was better in the group in which cerebral infarction was induced only in the striatum than in the group in which infarct was induced in both the striatum and cortex. -  It is necessary to select individuals with similar cerebral infarction to striatum + cortex. 2) Present application - There was a difference in the degree of cerebral infarction by subject when MRI and TTC staining were performed after stroke induction (striatum only, striatum+cortex).  After MRI, the brain was cut and stained with TTC to confirm the infarction. Animals with ischemic lesions both in striatum and cortex were selected based on MRI taken at day 3 and then randomly allocated to 5 groups (PBS, MSC, MSC/Ngn1, MSC/HGF, MSC/Ngn1+HGF). 
In conclusion applicants argue that this response does not discuss every reason why the claims of the present application are distinguished over the cited prior art. Most notably, applicant submits that many if not all of the dependent claims are independently distinguishable over the cited prior art. Applicant has merely submitted those arguments which it considers sufficient to clearly distinguish the claims over the cited prior art.
Applicant’s arguments have been fully considered but are not persuasive.
In response, it should be noted that applicants cannot rely on the teachings of Zhao and Kim alone but to the art as a whole as taught by the teachings of Zhao and Kim and McCormick and Kaneda. The art as a whole teaches the exact same method steps. Therefore, the 
Regarding the post filling art by Savitz that provide different mechanistic targets for cell therapies in stroke and Smith  that the efficacy was better in the group in which cerebral infarction was induced only in the striatum than in the group in which infarct was induced in both the striatum and cortex. -  It is necessary to select individuals with similar cerebral infarction to striatum + cortex are not relevant to the instant claims. 
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632